Exhibit 4 Joint Filing Agreement In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them a Statement on Schedule 13D (including amendments thereto) with regard to the common stock of Fibrocell Science, Inc., and further agree that this Joint Filing Agreement be included as an exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, hereby execute this agreement as of the 15th day of October, 2012. /s/ Randal J. Kirk Randal J. Kirk NRM VII HOLDINGS I, LLC By: /s/ Randal J. Kirk Randal J. Kirk Manager INTREXON CORPORATION By: /s/ Randal J. Kirk Randal J. Kirk Chief Executive Officer
